Citation Nr: 0114495	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  01-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


REMAND

The veteran had active duty from January 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. 

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain additional VA records.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The veteran underwent audiometric examination at the VA 
Medical Center in November 2000.  Although the progress notes 
contain a diagnosis of mild sensorineural hearing loss, the 
actual audiometric results were not given.  These records 
should be obtained on remand.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)).

To ensure that the duty to assist the veteran has been 
fulfilled, he should also be afforded a VA examination in 
order to obtain an opinion as to whether it is at least as 
likely as not that any current hearing loss disorder had its 
onset during active service or is related to any in-service 
disease or injury.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claim for service 
connection for bilateral hearing loss and 
of what part of such evidence the VA will 
attempt to obtain on his behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing him of the 
need for the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any hearing loss 
disorders or complaints since his 
separation from service to the 
present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any hearing loss disorders or 
complaints since his separation from 
service to the present, and the 
approximate dates of such treatment.

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the 
claims file.  The RO should also obtain 
any additional VA treatment records 
reflecting treatment of the veteran or any 
other pertinent information that are not 
already of record.  The RO should 
specifically obtain the actual audiometric 
report dated in November 2000 from the VA 
Medical Center.

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, the RO should 
schedule the veteran for an appropriate VA 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any current hearing loss 
disorder had its onset during active 
service or is 
related to any in-service disease or 
injury.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

5.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  The RO should also ensure that no 
other notification or development action, 
in addition to that directed above, is 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

6.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good 
cause may result in an adverse decision.  
See 38 C.F.R. §§ 3.158, 3.655 (2000); 
Wood v. Derwinski, 1 Vet. App. 191, 193 
(1991).

7.  The RO should then readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  

8.  If the decision with respect to the 
claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. The purposes of 
this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


